Citation Nr: 1500498	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the Veteran's 60 percent evaluation for coronary artery disease, also claimed as angina, to 10 percent effective February 1, 2010 was proper.

2.  Whether the reduction of the Veteran's 40 percent evaluation for lumbosacral strain with degenerative joint disease to 10 percent effective February 1, 2010 was proper.

3.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with degenerative joint disease.

4.  Entitlement to a temporary total evaluation because of convalescence based on surgical or other treatment for the service-connected lumbosacral sprain with degenerative joint disease.

5.  Entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Lisa A. Lee


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009, September 2009, April 2011 and July 2014 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The April 2011 rating decision also denied a temporary total evaluation because of hospital treatment in excess of 21 days for the service connected lumbosacral sprain with degenerative joint disease.  The Veteran wrote on the May 2012 VA Form 9, Appeal to the Board of Veterans' Appeals, that he did not disagree with the denial of this issue.  Therefore, it is not before the Board on appeal.

The issues of entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder, an evaluation in excess of 40 percent for a lumbosacral strain with degenerative joint disease, a TDIU, and the issue on the merits of the claim for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in May 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 rating action, the RO notified the Veteran of a proposed reduction of the disability rating for coronary artery disease, which had been evaluated as 60 percent disabling since June 2006.

2.  In a November 2009 rating action, the RO reduced the disability rating for coronary artery disease to 10 percent, effective February 1, 2010.

3.  At the time of the reduction, the 60 percent evaluation had been in effect since June 2006, which was less than five years.

4.  The objective evidence shows that at the time of the reduction, the estimated METS were greater than 10.

5.  The record demonstrates that at the time the RO reduced the 60 percent evaluation assigned to the Veteran's service-connected coronary artery disease, there had been sustained material improvement in the symptoms attributable to that disability, and the RO followed proper procedures in reducing the Veteran's rating. 

6.  In a September 2009 rating action, the RO notified the Veteran of a proposed reduction of the disability rating for a lumbosacral strain with degenerative joint disease, which had been evaluated as 40 percent disabling since June 2006.

7.  In a November 2009 rating action, the RO reduced the disability rating for a lumbosacral strain with degenerative joint disease to 10 percent, effective February 1, 2010.

8.  At the time of the reduction, the 40 percent evaluation had been in effect since June 2006, which was less than five years.

9.  The objective evidence shows that flexion of the thoracolumbar spine is to 15 degrees, extension to 10 degrees, bilateral lateral flexion and bilateral lateral rotation to 10 degrees each, and that the Veteran has intervertebral disc syndrome that required at least 6 weeks of bed rest in the past 12 months.

10.  The record demonstrates that at the time the RO reduced the 40 percent evaluation assigned to the Veteran's service-connected lumbosacral strain with degenerative joint disease, there had not been sustained material improvement in the symptoms attributable to that disability. 

11.  The surgery performed on the Veteran's low back in May 2010 was for a service-connected disability.
 

CONCLUSIONS OF LAW

1.  The reduction of the 60 percent rating for the Veteran's coronary artery disease, effective February 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.10, 4.13, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for restoration of a 40 percent rating for lumbosacral sprain with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for basic eligibility for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In this decision, the Board restores the 40 percent disability rating for a lumbosacral strain with degenerative joint disease and awards basic eligibility to a temporary total evaluation because of convalescence based on surgical or other treatment for the service-connected lumbosacral sprain with degenerative joint disease.  As this represents a complete grant of the benefits sought on these issues, no discussion of VA's duty to notify and assist is necessary for these issues.

Further, there are specific particularized notice requirements that apply in case where the issue is a reduction in rating.  These procedural safeguards afforded to the claimant are set forth under 38 C.F.R. § 3.105(e), are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The Board concludes that the procedural requirements for reduction have been satisfied in this case.  In an April 1996 rating decision, the RO granted the Veteran's claim of entitlement to service connection for ischemic heart disease with hypertension and headaches and assigned an initial rating of 10 percent, effective from September 1, 1995.  In June 2005, he filed a claim for an increased rating.  In a subsequent November 2006 rating decision, the RO increased the evaluation to 60 percent effective, June 27, 2006.  In October 2008 the Veteran filed a claim for service connection for angina, as secondary to the service-connected coronary artery disease.  In a subsequent September 2009 rating decision, the RO proposed a reduction of the 10 percent evaluation for this disability based on the findings of the May 2009 VA examination.  The Veteran was notified of that proposal by a letter dated in September 2009, his right to request a hearing, and that his benefits would be reduced if he failed to submit additional evidence within 60 days.  He did not respond and did not request a hearing.  In the November 2009 rating decision currently on appeal, the RO reduced the disability rating to 10 percent, effective February 1, 2010, and notified the Veteran of the action on December 1, 2009.  As such, the proper procedures were followed. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records, private treatment records, and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.  VA also provided an examination in May 2009, which the RO used as a basis for reducing the Veteran's rating. The adequacy of this examination will be addressed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Rating Reductions

In this case, the 60 percent evaluation for coronary artery disease, also claimed as angina, and 40 percent evaluation for lumbosacral strain with degenerative joint disease were in effect from June 27, 2006 to February 1, 2010, which is less than 5 years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2014).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2014).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2014).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  

A.  Coronary Artery Disease, Also Claimed as Angina

The Veteran's coronary artery disease, also claimed as angina, has been rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, which provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

At September 2008 private cardiology treatment the Veteran underwent a left heart catheterization.  The conclusion was normal left ventricular systolic function, patent right coronary artery and left coronary system, and no aortic stenosis or mitral regurgitation.  An electrocardiogram from September 2008 treatment was suspicious of ischemia and hypertension with mild left ventricular hypertrophy.

The Veteran had a VA heart examination in May 2009 at which he reported being told at a March 2009 emergency room visit that his chest pain was due to gas and that on the prior visit he was told it was due to angina.  The examiner felt that cardiac stress testing was not indicated because METs were easily estimated based on the Veteran's lack of known cardiac disease, level of physical activity, and reported symptoms.  The estimated cardiac METs were greater than 10.  The left ventricular ejection fraction was greater than 50 percent.  The examiner noted that the cardiac catheterization from treatment did not show objective evidence of coronary artery disease and that the Veteran took diltiazem and aspirin on a daily basis.

Having considered the evidence of record, the Board concludes that the RO's reduction in rating from 60 to 10 percent for coronary artery disease, also claimed as angina, was objectively warranted.  Based on the evidence at the time of the RO's action to reduce the Veteran's disability evaluation, the overall severity of the peripheral neuropathy was best approximated by the assignment of a 10 percent rating.  The METs were estimated to be greater than 10, and the Veteran required continuous medication.  The Veteran did not qualify for a 30 percent evaluation because METs greater than 5 but less than 7 did not result in dyspnea, fatigue, angina, dizziness, or syncope, and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

For the reasons set forth above, the Board finds that the RO properly reduced the level of compensation from 60 to 10 percent when considering the directly applicable requirements of the rating criteria, as applied to this particular case. Accordingly, the preponderance of the competent evidence weighs against the restoration of benefits to the 60 percent level for coronary artery disease, also claimed as angina.

B.  Lumbosacral Strain with Degenerative Joint Disease

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Veteran had private treatment for his back in October 2014.  It was noted that he had continued to have significant mechanical back pain despite having had surgery in May 2010 and a subsequent spinal cord stimulator trial.  A June 2014 MRI showed severe spinal stenosis at L4-5.  Range of motion on examination was forward flexion to 15 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees.  Therefore, it may not be concluded that sustained improvement in the disability had occurred.  Accordingly, the 40 percent rating for lumbosacral strain with degenerative joint disease is restored effective from February 1, 2010.

III.  Temporary Total Evaluation Based on Convalescence

The Veteran contends that he is entitled to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on back surgery in May 2010.  Private treatment records that have been associated with the claims file show that in May 2010 the Veteran underwent a left L5-S1 lumbar laminectomy.  The Veteran is service-connected for a lumbosacral strain with degenerative joint disease.  The question before the Board involves whether the Veteran's surgery in May 2010 was for a service-connected disability.  The surgery report states that the preoperative and postoperative diagnoses were L5-S1 degenerative disk disease with spondylosis with foraminal/lateral recess stenosis.  

The Board finds that the Veteran meets the basic eligibility requirements regarding treatment for a service-connected disability under the provisions of 38 C.F.R. § 4.30.  The Board observes that this decision does not specifically address whether the Veteran meets all the requirements for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in May 2010.  The Board has solely found that the Veteran's surgery in May 2010 was for a service-connected disability.  It is noted that additional development of the evidence will be undertaken as to the merits of the issue of entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in May 2010.


ORDER

The reduction in the rating assigned for the Veteran's coronary artery disease, also claimed as angina, from 60 to 10 percent effective February 1, 2010, was proper and thus the appeal is denied.

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for a lumbosacral strain with degenerative joint disease with residual scar, is restored, effective February 1, 2010.

The Veteran meets the basic eligibility requirements for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30 for May 2010 surgery for the service-connected lumbosacral sprain with degenerative joint disease; to this extent only, the appeal is granted.


REMAND

As discussed above, the Board finds that the Veteran meets the basic eligibility requirements for a service-connected disability for VA convalescence benefits under the provisions of 38 C.F.R. § 4.30.  Therefore, given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a low back disability in May 2010. 

Additionally, the Board notes that a temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30.

Regarding the claim for an initial evaluation in excess of 50 percent for dysthymic disorder, in September 2014 the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The resolution of the issues of entitlement to initial evaluation in excess of 50 percent for dysthymic disorder, an evaluation in excess of 40 percent for a lumbosacral sprain with degenerative joint disease may affect whether the Veteran is entitled to a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

In addition, the issues of service connection for urinary retention and a bilateral hip disability, which were raised by the Veteran's representative in a December 2014 statement, would generally be referred to the RO for consideration in the first instance.  However, adjudication of these service connection claims could impact the TDIU claim.  The service connection claims are inextricably intertwined with the TDIU claim being remanded and are thus part of his TDIU claim.  Thus, they must be remanded for development and adjudication.  38 U.S.C.A. § 5103A(g) (West 2014).

VA treatment records to November 2011 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2011 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish service connection for urinary retention, to include as secondary as a lumbosacral sprain with degenerative joint disease, service connection for a bilateral hip disability, to include as secondary for a lumbosacral sprain with degenerative joint disease, and for an evaluation in excess of 40 percent for a lumbosacral sprain with degenerative joint disease.

2.  Obtain VA treatment records from November 2011 to the present.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service urinary retention and bilateral hip disability, as well as the nature, extent and severity of his lumbosacral strain with degenerative joint disease and dysthymic disorder, and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  The Veteran should also be requested to indicate whether he required one month or more of convalescence following his surgery for a low back disability in May 2010, and to indicate the dates of such convalescence.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected lumbosacral strain with degenerative joint disease.  The claims folder should be made available to and reviewed by the examiner, and all necessary tests should be performed.  The examination report should include discussion of lower extremity radiculopathy.

6.  Schedule the Veteran for appropriate VA examination(s) as to the claims of service connection for urinary retention, to include as secondary to a lumbosacral strain with degenerative joint disease, and a bilateral hip disability, to include as secondary to a lumbosacral strain with degenerative joint disease.  The examiner(s) must state whether it is as likely as not that (a) the conditions had their onset in service or are related to the Veteran's military service; and (b) the conditions were caused or aggravated by the service-connected lumbosacral strain with degenerative joint disease.  

A complete rationale must be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

7.  Upon completion of the aforementioned development efforts, the RO must adjudicate in the first instance the Veteran's claims of service connection for urinary retention, to include as secondary to a lumbosacral strain with degenerative joint disease, and a bilateral hip disability, to include as secondary to a lumbosacral strain with degenerative joint disease.

8.  Issue the Veteran a statement of the case on his claim of entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow him an opportunity to respond.

9.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


